CRAWFORD, Judge
(concurring in part and dissenting in part):
I concur with Part I of the principal opinion and dissent from Part II.
Contrary to precedent, the majority applies an automatic reversal rule where there is a failure to serve the staff judge advocate’s (SJA) recommendation on defense counsel as required by RCM 1106(f)(1), Manual for Courts-Martial, United States, 1984. The Court should not automatically set aside an opinion below unless an error materially prejudices the substantial rights of the accused. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). In United States v. De-Grocco, 23 MJ 146 (CMA 1987), this Court *486applied the harmless-error test even when the convening authority took action prior to the defense submissions:
[T]o warrant reversal, an accused must make some showing that he would have submitted material to the convening authority if that officer had not acted prematurely on his case. See United States v. Skaar, 20 MJ 836, 840 (NMCMR 1985) (en banc). Such a showing should include an offer of proof as to the nature of the material which would have been submitted. See United States v. Diamond, 18 MJ 305 (CMA 1984), and United States v. Babcock, 14 MJ 34 (CMA 1982). The failure to make any such submission will be treated as a waiver. Cf. United States v. Goode, [1 MJ 3 (CMA 1975)]. DeGrocco has made no showing that he would have presented any material to the convening authority beyond the record.
Id. at 148 (footnote omitted). See also United States v. Johnson, 23 MJ 327 (CMA 1987).
I do not condone the sloppy practice here of failing to serve defense counsel. Consistent with our prior case law, however, I would apply the harmless-error test in this case.
It is difficult to distinguish between serving an SJA’s recommendation on counsel who was not given an opportunity to reply as in DeGrocco and failing at all to serve an SJA’s recommendation on counsel. In both instances one could argue that the effect might be the absence of input to the convening authority from appellant’s counsel. Accordingly, it would be in keeping with our prior case law to require appellant to set forth the information which might lead to a different result rather than establishing a per se reversal rule.
The issue presented is what action, if any, the convening authority might take if provided with unidentified additional matters on behalf of appellant. The principal opinion seems to indicate that the convening authority might have suspended the discharge based on the unidentified additional matters because appellant had already served most of the confinement. By not requiring counsel to specify additional matters, we are in the unenviable position of guessing whether these matters exist and, if so, whether they might lead the convening authority to grant additional clemency.*
Based upon appellant’s petition for clemency, the convening authority’s action, and appellant’s failure to specify additional matters, I would find no prejudice to appellant and affirm the decision below.

 I agree with Judge Cox’s view in this case:
When appellate defense counsel (or government counsel) discovers that there is an administrative error in the post-trial review, then the aggrieved party should make a motion to correct the error. The party should also specify the relief being sought and the reason for the relief. Normally, the party seeking relief must also allege and show that the request is meritorious.
35 MJ at 485.